Title: From Thomas Jefferson to Nicholas Norris, 14 October 1802
From: Jefferson, Thomas
To: Norris, Nicholas


          
            Sir
            Washington Oct. 14. 1802
          
          I now return the letter which you were so kind as to inclose me, and am thankful for the opportunity of perusing it, as I am for all the information which individuals are so kind as to give me. the line of conduct of the Executive was not taken up but after very general enquiry & information from the different parts of the Union, and a very extensive consultation with the prominent characters among the Republicans. the monopoly of all the offices of the US. by a particular party exclusively is a conduct in our immediate predecessors which we have ourselves condemned as unjust & tyrannical. we cannot then either in morality or decency imitate it. a fair & proportionate participation however ought to be aimed at. as to the mode of obtaining this I know there is great difference of opinion; some thinking it should be done at a single stroke; others that it would conduce more to the tranquility of the country to do the thing by degrees, filling with republicans the vacancies occurring by deaths, resignations & delinquencies, and using the power of removal only in the cases of persons who continue to distinguish themselves by a malignant activity & opposition to that republican order of things which it is their duty to cooperate in, or at least to be silent. we have formed our own opinion on a very mature view of the whole subject, and not without a just attention to the temper and wishes of every part of the union, reduced as well as we have been able to do it, to a general result. Accept my respectful salutations and best wishes.
          
            Th: Jefferson
          
        